DISMISSED and Opinion Filed February 18, 2020




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01363-CV

          RAYMOND C. LEE, JR. AND JACQUELINE LEE, Appellants
                                   V.
    GENERAL MOTORS, L.L.C. (D/B/A OR A/K/A GENERAL MOTORS), Appellee

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-12025

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                 Opinion by Chief Justice Burns
       The final judgment in the underlying suit, which followed a two-vehicle accident involving

a vehicle manufactured by appellee and alleged negligence, strict liability, and uninsured motorist

claims, was signed in August 2015. Four years later, on June 21, 2019, the order that is the subject

of this appeal was signed. The order, overruling appellants’ contest to appellee’s designation of

over 1000 documents and materials as “protected” and confidential, was signed pursuant to a

discovery order that was effective for five years after entry of final judgment.

       Because mandamus is the only avenue by which a controversy concerning confidential

information can be reviewed when the underlying dispute has “gone to trial and final judgment,”

we questioned our jurisdiction over the appeal. See In re Ford Motor Co., 211 S.W.3d 295, 298

n.1 (Tex. 2006) (per curiam). At our direction, the parties filed letter briefs addressing our concern.
Without citing any authority, appellants assert, and appellee agrees,1 they have a right to appeal

the order because the trial court retained jurisdiction over matters relating to the protective order

for five years after final disposition. Appellants seem to base their argument on the fact that an

appellate court has appellate jurisdiction of all civil cases within its district of which the district

courts have jurisdiction. See TEX. GOV’T CODE ANN. § 22.220(a). However, appellate jurisdiction

is generally limited by the “one final judgment” rule. See TEX. R. CIV. P. 301; see Icon Benefit

Adm’rs II, L.P. v. Mullin, 405 S.W.3d 257, 261 (Tex. App.—Dallas 2013, no pet.). A final

judgment for appellate purposes is one that disposes of all parties and claims. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Other than in probate and receivership

proceedings, only one final judgment may be signed in a suit. See Icon, 405 S.W.3d at 261. The

final judgment here was signed August 2015, and the underlying suit is not one for which more

than one final judgment may be signed.

           Because the underlying suit has “gone to trial and final judgment,” we lack jurisdiction to

review this order by appeal. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a); In

re Ford, 211 S.W.3d at 298 n.1.




                                                                        /Robert D. Burns, III/
                                                                        ROBERT D. BURNS, III
                                                                        CHIEF JUSTICE


191363F.P05




     1
       Appellee asserts, however, we lack jurisdiction because the appeal was untimely filed and has separately moved to dismiss the appeal. We
address the motion by order.

                                                                    –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 RAYMOND C. LEE, JR. AND                            On Appeal from the 192nd Judicial District
 JACQUELINE LEE, Appellants                         Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-12-12025.
 No. 05-19-01363-CV         V.                      Opinion delivered by Chief Justice Burns,
                                                    Justices Whitehill and Molberg
 GENERAL MOTORS, L.L.C. (D/B/A OR                   participating.
 A/K/A GENERAL MOTORS), Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee General Motors, L.L.C. (d/b/a or a/k/a General Motors)
recover its costs, if any, of this appeal from appellants Raymond C. Lee, Jr. and Jacqueline Lee.


Judgment entered February 18, 2020.




                                              –3–